Exhibit 10.19

 

CREDIT AGREEMENT

 

             THIS AGREEMENT is entered into as of June 30, 2002, by and between
DATALINK CORPORATION, a Minnesota corporation (“Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”).

 

 

RECITALS

 

             Borrower has requested that Bank extend or continue credit to
Borrower as described below, and Bank has agreed to provide such credit to
Borrower on the terms and conditions contained herein.

 

             NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:

 

 

ARTICLE I

CREDIT TERMS

 

             SECTION 1.1.           LINE OF CREDIT.

 

             (a)               Line of Credit.  Subject to the terms and
conditions of this Agreement, Bank hereby agrees to make advances to Borrower
from time to time up to and including June 30, 2003, not to exceed at any time
the aggregate principal amount of Eight Million Dollars ($8,000,000.00) (“Line
of Credit”), the proceeds of which shall be used to finance Borrower’s working
capital requirements.  Borrower’s obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note substantially in the form of
Exhibit ”A” attached hereto (“Line of Credit Note”), all terms of which are
incorporated herein by this reference.

 

             (b)              Letter of Credit Subfeature.  As a subfeature
under the Line of Credit, Bank agrees from time to time during the term thereof
to issue or cause an affiliate to issue standby letters of credit for the
account of Borrower (each, a “Letter of Credit” and collectively, “Letters of
Credit”); provided however, that the aggregate undrawn amount of all outstanding
Letters of Credit shall not at any time exceed Eight Million Dollars
($8,000,000.00).  The form and substance of each Letter of Credit shall be
subject to approval by Bank, in its sole discretion. No Letter of Credit shall
have an expiration date subsequent to the maturity date of the Line of Credit. 
The undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder.  Each Letter of
Credit shall be subject to the additional terms and conditions of the Letter of
Credit agreements, applications and any related documents required by Bank in
connection with the issuance thereof.  Each draft paid under a Letter of Credit
shall be deemed an advance under the Line of Credit and shall be repaid by
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any draft is paid, then
Borrower shall immediately pay to Bank the full amount of such draft, together
with interest thereon from the date such draft is paid to the date such draft is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such draft.

 

             (c)               Borrowing and Repayment.  Borrower may from time
to time during the term of the Line of Credit borrow, partially or wholly repay
its outstanding borrowings, and reborrow, subject to all of the limitations,
terms and conditions contained herein or in the Line of Credit Note; provided
however, that the total outstanding borrowings under the Line of Credit shall
not at any time exceed the maximum principal amount available thereunder, as set
forth above.  Notwithstanding the foregoing, Borrower shall maintain a

 

 

--------------------------------------------------------------------------------


zero balance on advances under the Line of Credit for a period of at least
thirty (30) consecutive days during each fiscal year.

 

             SECTION 1.2.           INTEREST/FEES.

 

             (a)               Interest. The outstanding principal balance of
each credit subject hereto shall bear interest, and the amount of each draft
paid under the Standby Letter of Credit shall bear interest from the date such
draft is paid to the date such amount is fully repaid by Borrower, at the rate
of interest set forth in each promissory note or other instrument executed in
connection therewith.

 

             (b)              Computation and Payment.  Interest shall be
computed on the basis of a 360-day year, actual days elapsed.  Interest shall be
payable at the times and place set forth in each promissory note or other
instrument required hereby.

 

             (c)               Unused Commitment Fee.  Borrower shall pay to
Bank a fee equal to one quarter percent (.25%) per annum (computed on the basis
of a 360-day year, actual days elapsed) on the average daily unused amount of
the commitment balance, which fee shall be calculated on a quarterly basis by
Bank and shall be due and payable by Borrower in arrears within ten (10) days
after each billing is sent by Bank.

 

             (d)              Letter of Credit Fees.  Borrower shall pay to Bank
(i) fees upon the issuance of each Letter of Credit equal to one and one half
percent (1.50%) per annum (computed on the basis of a 360-day year, actual days
elapsed) of the face amount thereof, and (ii) fees upon the payment or
negotiation of each draft under any Letter of Credit and fees upon the
occurrence of any other activity with respect to any Letter of Credit (including
without limitation, the transfer, amendment or cancellation of any Letter of
Credit) determined in accordance with Bank’s standard fees and charges then in
effect for such activity.

 

             SECTION 1.3.           COLLATERAL.

 

             As security for all indebtedness of Borrower to Bank subject
hereto, Borrower hereby grants to Bank security interests of first priority in
all Borrower’s Account Receivables and Inventory.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds of trust and other documents as
Bank shall reasonably require, all in form and substance satisfactory to Bank. 
Borrower shall reimburse Bank immediately upon demand for all costs and expenses
incurred by Bank in connection with any of the foregoing security, including
without limitation, filing and recording fees and costs of appraisals, audits
and title insurance.

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

             Borrower makes the following representations and warranties to
Bank, which representations and warranties shall survive the execution of this
Agreement and shall continue in full force and effect until the full and final
payment, and satisfaction and discharge, of all obligations of Borrower to Bank
subject to this Agreement.

 

             SECTION 2.1.           LEGAL STATUS.  Borrower is a corporation,
duly organized and existing and in good standing under the laws of the State of
Minnesota, and is qualified or licensed to do business (and is in good standing
as a foreign corporation, if applicable) in all jurisdictions in which such
qualification or licensing is required or in which the failure to so qualify or
to be so licensed could have a material adverse effect on Borrower.

 

             SECTION 2.2.           AUTHORIZATION AND VALIDITY.  This Agreement
and each promissory note, contract, instrument and other document required
hereby or at any time hereafter delivered to Bank in connection herewith
(collectively, the “Loan Documents”) have been duly authorized, and upon their
execution and delivery in accordance with the provisions hereof will constitute
legal, valid and binding

2

--------------------------------------------------------------------------------


agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.

 

             SECTION 2.3.           NO VIOLATION.  The execution, delivery and
performance by Borrower of each of the Loan Documents do not violate any
provision of any law or regulation, or contravene any provision of the Articles
of Incorporation or By-Laws of Borrower, or result in any breach of or default
under any contract, obligation, indenture or other instrument to which Borrower
is a party or by which Borrower may be bound.

 

             SECTION 2.4.           LITIGATION.  There are no pending, or to the
best of Borrower’s knowledge threatened, actions, claims, investigations, suits
or proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

 

             SECTION 2.5.           CORRECTNESS OF FINANCIAL STATEMENT.  The
financial statement of Borrower dated March 31, 2002, a true copy of which has
been delivered by Borrower to Bank prior to the date hereof, (a) is complete and
correct and presents fairly the financial condition of Borrower, (b) discloses
all liabilities of Borrower that are required to be reflected or reserved
against under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) has been prepared in accordance with
generally accepted accounting principles consistently applied.  Since the date
of such financial statement there has been no material adverse change in the
financial condition of Borrower, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing.

 

             SECTION 2.6.           INCOME TAX RETURNS.  Borrower has no
knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year.

 

             SECTION 2.7.           NO SUBORDINATION.  There is no agreement,
indenture, contract or instrument to which Borrower is a party or by which
Borrower may be bound that requires the subordination in right of payment of any
of Borrower’s obligations subject to this Agreement to any other obligation of
Borrower.

 

             SECTION 2.8.           PERMITS, FRANCHISES.  Borrower possesses,
and will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable it to conduct the business in
which it is now engaged in compliance with applicable law.

 

             SECTION 2.9.           ERISA.  Borrower is in compliance in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); Borrower has not violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by
Borrower (each, a “Plan”); no Reportable Event as defined in ERISA has occurred
and is continuing with respect to any Plan initiated by Borrower; Borrower has
met its minimum funding requirements under ERISA with respect to each Plan; and
each Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

 

             SECTION 2.10.         OTHER OBLIGATIONS.  Borrower is not in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation.

 

             SECTION 2.11.         ENVIRONMENTAL MATTERS.  Except as disclosed
by Borrower to Bank in writing prior to the date hereof, Borrower is in
compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980,

 

3

--------------------------------------------------------------------------------


the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, and the Federal Toxic Substances Control
Act, as any of the same may be amended, modified or supplemented from time to
time.  None of the operations of Borrower is the subject of any federal or state
investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any toxic or hazardous waste or
substance into the environment.  Borrower has no material contingent liability
in connection with any release of any toxic or hazardous waste or substance into
the environment.

 

 

ARTICLE III

CONDITIONS

 

             SECTION 3.1.           CONDITIONS OF INITIAL EXTENSION OF CREDIT. 
The obligation of Bank to extend any credit contemplated by this Agreement is
subject to the fulfillment to Bank’s satisfaction of all of the following
conditions:

 

             (a)               Approval of Bank Counsel.  All legal matters
incidental to the extension of credit by Bank shall be satisfactory to Bank’s
counsel.

 

             (b)              Documentation.  Bank shall have received, in form
and substance satisfactory to Bank, each of the following, duly executed:

 

                                                       (i)          This
Agreement and each promissory note or other instrument required hereby.

                                                    (ii)          Corporate
Resolution: Borrowing.

                                                 (iii)          Certificate of
Incumbency.

                                                (iv)          Continuing
Security Agreement: Rights to Payment and Inventory.

                                                   (v)          Such other
documents as Bank may require under any other Section of this Agreement.

 

             (c)               Financial Condition.  There shall have been no
material adverse change, as determined by Bank, in the financial condition or
business of Borrower, nor any material decline, as determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower.

 

             (d)              Collateral Audit.   Bank will have scheduled an
audit of Borrower’s account receivable and inventory, and all books and records
relating thereto, to be completed prior to September 30, 2002.  The results of
such audit shall be satisfactory to Bank in its discretion, with all costs
thereof paid by Bank.

 

             SECTION 3.2.           CONDITIONS OF EACH EXTENSION OF CREDIT.  The
obligation of Bank to make each extension of credit requested by Borrower
hereunder shall be subject to the fulfillment to Bank’s satisfaction of each of
the following conditions:

 

             (a)               Compliance.  The representations and warranties
contained herein and in each of the other Loan Documents shall be true on and as
of the date of the signing of this Agreement and on the date of each extension
of credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.

 

             (b)              Documentation.  Bank shall have received all
additional documents which may be required in connection with such extension of
credit.

 

4

--------------------------------------------------------------------------------


ARTICLE IV

AFFIRMATIVE COVENANTS

 

             Borrower covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower shall, unless Bank otherwise consents in
writing:

 

             SECTION 4.1.           PUNCTUAL PAYMENTS.  Punctually pay all
principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.

 

             SECTION 4.2.           ACCOUNTING RECORDS.  Maintain adequate books
and records in accordance with generally accepted accounting principles
consistently applied, and permit any representative of Bank, at any reasonable
time, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower.

 

             SECTION 4.3.           FINANCIAL STATEMENTS.  Provide to Bank all
of the following, in form and detail satisfactory to Bank:

 

             (a)               not later than 120 days after and as of the end
of each fiscal year, an audited financial statement of Borrower prepared by a
Certified Public Accountant, to include all supporting schedules;

 

             (b)              not later than 45 days after and as of the end of
each quarter, a financial statement of Borrower, prepared by Borrower, to
include all supporting schedules;

 

             (c)               contemporaneously with each annual and quarterly
financial statement of Borrower required hereby, a certificate of the president
or chief financial officer of Borrower that said financial statements are
accurate and that there exists no Event of Default nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute an Event of Default;

 

             (d)              not later than 30 days after the end of each
fiscal year, an annual projection of Budget of Borrower, to include an income
statement, balance sheet, and statement of cashflows for said period;

 

             (e)               from time to time such other information as Bank
may reasonably request.

 

             SECTION 4.4.           COMPLIANCE.  Preserve and maintain all
licenses, permits, governmental approvals, rights, privileges and franchises
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which Borrower is organized and/or which govern Borrower’s
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower and/or its
business.

 

             SECTION 4.5.           INSURANCE.  Maintain and keep in force
insurance of the types and in amounts customarily carried in lines of business
similar to that of Borrower, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers’ compensation,
with all such insurance carried with companies and in amounts satisfactory to
Bank, and deliver to Bank from time to time at Bank’s request schedules setting
forth all insurance then in effect.

 

             SECTION 4.6.           FACILITIES.  Keep all properties useful or
necessary to Borrower’s business in good repair and condition, and from time to
time make necessary repairs, renewals and replacements thereto so that such
properties shall be fully and efficiently preserved and maintained.

 

             SECTION 4.7.           TAXES AND OTHER LIABILITIES.  Pay and
discharge when due any and all indebtedness, obligations, assessments and taxes,
both real or personal, including without limitation federal and state income
taxes and state and local property taxes and assessments, except such (a) as
Borrower may in good faith contest or as to which a bona fide dispute may arise,
and (b) for which Borrower has made

 

5

--------------------------------------------------------------------------------


provision, to Bank’s satisfaction, for eventual payment thereof in the event
Borrower is obligated to make such payment.

 

             SECTION 4.8.           LITIGATION.  Promptly give notice in writing
to Bank of any litigation pending or threatened against Borrower.

 

             SECTION 4.9.           FINANCIAL CONDITION.  Maintain Borrower’s
financial condition as follows using generally accepted accounting principles
consistently applied and used consistently with prior practices (except to the
extent modified by the definitions herein), with compliance determined
commencing with Borrower’s financial statements for the period ending March 31,
2002:

 

             (a)               Working Capital as of the end of each fiscal
quarter not less than $10,000,000.00, with “Working Capital” defined as total
current assets minus total current liabilities.

 

             (b)              Tangible Net Worth as of the end of each fiscal
quarter, not less than $17,500,000.00, with “Tangible Net Worth” defined as the
aggregate of total stockholders’ equity plus subordinated debt less any
intangible assets.

 

             (c)               Total Liabilities divided by Tangible Net Worth
as of the end of each fiscal quarter, not greater than 2.25 to 1.0, with “Total
Liabilities” defined as the aggregate of current liabilities and non-current
liabilities less subordinated debt, and with “Tangible Net Worth” as defined
above.

 

             (d)              Maximum level of Funded Debt to EBITDA of 1.65
measured quarterly.  Funded Debt shall meaning all interest-bearing liabilities,
and EBITDA meaning net income plus interest expense, tax expense, depreciation
expense, and amortization expense, calculated on a three-quarter annualized
basis.  Calculation of EBITDA on a three-quarter annualized basis is as
follows:  (Current quarterly EBITDA plus previous two quarters of EBITDA, the
sum of which is to be multiplied by one and one-third, and the result rounded to
the nearest hundredth).

 

             SECTION 4.10.         NOTICE TO BANK.  Promptly (but in no event
more than five (5) days after the occurrence of each such event or matter) give
written notice to Bank in reasonable detail of:  (a) the occurrence of any Event
of Default, or any condition, event or act which with the giving of notice or
the passage of time or both would constitute an Event of Default; (b) any change
in the name or the organizational structure of Borrower; (c) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
property.

 

 

ARTICLE V

NEGATIVE COVENANTS

 

             Borrower further covenants that so long as Bank remains committed
to extend credit to Borrower pursuant hereto, or any liabilities (whether direct
or contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

 

             SECTION 5.1.           USE OF FUNDS.  Use any of the proceeds of
any credit extended hereunder except for the purposes stated in Article I
hereof.

 

             SECTION 5.2.           CAPITAL EXPENDITURES.  Make any additional
investment in fixed assets in any fiscal year in excess of an aggregate of
$5,000,000.00.

 

             SECTION 5.3.           OTHER INDEBTEDNESS.  Create, incur, assume
or permit to exist any indebtedness or liabilities resulting from borrowings,
loans or advances, whether secured or unsecured,

 

6

--------------------------------------------------------------------------------


matured or unmatured, liquidated or unliquidated, joint or several, except (a)
the liabilities of Borrower to Bank, and (b) any other liabilities of Borrower
existing as of, and disclosed to Bank prior to, the date hereof, and (c)
purchase money indebtedness.

 

             SECTION 5.4.           MERGER, CONSOLIDATION, TRANSFER OF ASSETS. 
Merge into or consolidate with any other entity; make any substantial change in
the nature of Borrower’s business as conducted as of the date hereof; acquire
all or substantially all of the assets of any other entity; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower’s assets except in the ordinary course of its business.

 

             SECTION 5.5.           GUARANTIES.  Guarantee or become liable in
any way as surety, endorser (other than as endorser of negotiable instruments
for deposit or collection in the ordinary course of business), accommodation
endorser or otherwise for, nor pledge or hypothecate any assets of Borrower as
security for, any liabilities or obligations of any other person or entity,
except any of the foregoing in favor of Bank.

 

             SECTION 5.6.           LOANS, ADVANCES, INVESTMENTS.  Make any
loans or advances to or investments in any person or entity, except any of the
foregoing existing as of, and disclosed to Bank prior to, the date hereof.

 

             SECTION 5.7.           DIVIDENDS, DISTRIBUTIONS.  Declare or pay
any dividend or distribution either in cash, stock or any other property on
Borrower’s stock now or hereafter outstanding, nor redeem, retire, repurchase or
otherwise acquire any shares of any class of Borrower’s stock now or hereafter
outstanding.

 

             SECTION 5.8.           PLEDGE OF ASSETS.  Mortgage, pledge, grant
or permit to exist a security interest in, or lien upon, all or any portion of
Borrower’s assets now owned or hereafter acquired, except any of the foregoing
in favor of Bank or which is existing as of, and disclosed to Bank in writing
prior to, the date hereof.

 

 

ARTICLE VI

EVENTS OF DEFAULT

 

             SECTION 6.1.           The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:

 

             (a)               Borrower shall fail to pay when due any
principal, interest, fees or other amounts payable under any of the Loan
Documents.

 

             (b)              Any financial statement or certificate furnished
to Bank in connection with, or any representation or warranty made by Borrower
or any other party under this Agreement or any other Loan Document shall prove
to be incorrect, false or misleading in any material respect when furnished or
made.

 

             (c)               Any default in the performance of or compliance
with any obligation, agreement or other provision contained herein or in any
other Loan Document (other than those referred to in subsections (a) and (b)
above), and with respect to any such default which by its nature can be cured,
such default shall continue for a period of twenty (20) days from its
occurrence.

 

             (d)              Any default in the payment or performance of any
obligation, or any defined event of default, under the terms of any contract or
instrument (other than any of the Loan Documents) pursuant to which Borrower has
incurred any debt or other liability to any person or entity, including Bank.

 

             (e)               The filing of a notice of judgment lien against
Borrower; or the recording of any abstract of judgment against Borrower in any
county in which Borrower has an interest in real property; or the

 

7

--------------------------------------------------------------------------------


service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower; or the entry of a judgment
against Borrower.

 

             (f)               Borrower shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against
Borrower, or Borrower  shall file an answer admitting the jurisdiction of the
court and the material allegations of any involuntary petition; or Borrower
shall be adjudicated a bankrupt, or an order for relief shall be entered against
Borrower by any court of competent jurisdiction under the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors.

 

             (g)              There shall exist or occur any event or condition
which Bank in good faith believes impairs, or is substantially likely to impair,
the prospect of payment or performance by Borrower of its obligations under any
of the Loan Documents.

 

             (h)              The dissolution or liquidation of Borrower; or
Borrower, or any of its directors, stockholders or members, shall take action
seeking to effect the dissolution or liquidation of Borrower.

 

             (i)                Any change in ownership during the term of this
Agreement of an aggregate of twenty-five percent (25%) or more of the common
stock of Borrower.

 

             SECTION 6.2.           REMEDIES.  Upon the occurrence of any Event
of Default:  (a) all indebtedness of Borrower under each of the Loan Documents,
any term thereof to the contrary notwithstanding, shall at Bank’s option and
without notice become immediately due and payable without presentment, demand,
protest or notice of dishonor, all of which are hereby expressly waived by each
Borrower; (b) the obligation, if any, of Bank to extend any further credit under
any of the Loan Documents shall immediately cease and terminate; and (c) Bank
shall have all rights, powers and remedies available under each of the Loan
Documents, or accorded by law, including without limitation the right to resort
to any or all security for any credit subject hereto and to exercise any or all
of the rights of a beneficiary or secured party pursuant to applicable law.  All
rights, powers and remedies of Bank may be exercised at any time by Bank and
from time to time after the occurrence of an Event of Default, are cumulative
and not exclusive, and shall be in addition to any other rights, powers or
remedies provided by law or equity.

 

 

ARTICLE VII

MISCELLANEOUS

 

             SECTION 7.1.           NO WAIVER.  No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any breach of or default under any of
the Loan Documents must be in writing and shall be effective only to the extent
set forth in such writing.

 

8

--------------------------------------------------------------------------------


             SECTION 7.2.           NOTICES.  All notices, requests and demands
which any party is required or may desire to give to any other party under any
provision of this Agreement must be in writing delivered to each party at the
following address:

 

BORROWER:

 

DATALINK CORPORATION

 

 

8170 Upland Circle

 

 

Chanhassen, MN 55317

 

 

 

BANK:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

MAC # N9305-114

 

 

Sixth and Marquette

 

 

Minneapolis, MN 55479

 

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

             SECTION 7.3.           COSTS, EXPENSES AND ATTORNEYS’ FEES. 
Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

 

             SECTION 7.4.           SUCCESSORS, ASSIGNMENT.  This Agreement
shall be binding upon and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and assigns of the parties;
provided however, that Borrower may not assign or transfer its interest
hereunder without Bank’s prior written consent.  Bank reserves the right to
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, Bank’s rights and benefits under each of the Loan
Documents.  In connection therewith, Bank may disclose all documents and
information which Bank now has or may hereafter acquire relating to any credit
subject hereto, Borrower or its business, or any collateral required hereunder.

 

             SECTION 7.5.           ENTIRE AGREEMENT; AMENDMENT.  This Agreement
and the other Loan Documents constitute the entire agreement between Borrower
and Bank with respect to each credit subject hereto and supersede all prior
negotiations, communications, discussions and correspondence concerning the
subject matter hereof.  This Agreement may be amended or modified only in
writing signed by each party hereto.

 

             SECTION 7.6.           NO THIRD PARTY BENEFICIARIES.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action­ or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.

 

             SECTION 7.7.           TIME.  Time is of the essence of each and
every provision of this Agreement and each other of the Loan Documents.

 

             SECTION 7.8.           SEVERABILITY OF PROVISIONS.  If any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

 

9

--------------------------------------------------------------------------------


                SECTION 7.9.        COUNTERPARTS.  This Agreement may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.

 

             SECTION 7.10.         GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

             SECTION 7.11.         ARBITRATION.

 

                (a)           Arbitration.  The parties hereto agree, upon
demand by any party, to submit to binding arbitration all claims, disputes and
controversies between or among them (and their respective employees, officers,
directors, attorneys, and other agents), whether in tort, contract or otherwise
arising out of or relating to in any way (i) the loan and related Loan Documents
which are the subject of this Agreement and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination; or
(ii) requests for additional credit.

 

                (b)           Governing Rules.  Any arbitration proceeding will
(i) proceed in a location in Minnesota selected by the American Arbitration
Association (“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of
the United States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the parties; and (iii) be conducted by the AAA,
or such other administrator as the parties shall mutually agree upon, in
accordance with the AAA’s commercial dispute resolution procedures, unless the
claim or counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control. 
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute.  Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

 

                (c)           No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.

 

                (d)           Arbitrator Qualifications and Powers.  Any
arbitration proceeding in which the amount in controversy is $5,000,000.00 or
less will be decided by a single arbitrator selected according to the Rules, and
who shall not render an award of greater than $5,000,000.00.  Any dispute in
which the amount in controversy exceeds $5,000,000.00 shall be decided by
majority vote of a panel of three arbitrators; provided however, that all three
arbitrators must actively participate in all hearings and deliberations.  The
arbitrator will be a neutral attorney licensed in the State of Minnesota or a
neutral retired judge of the state or federal judiciary of Minnesota, in either
case with a minimum of ten years experience in the substantive law applicable to
the subject matter of the dispute to be arbitrated.  The arbitrator will
determine whether or not an issue is arbitratable and will give effect to the
statutes of limitation in determining any claim.  In any arbitration proceeding
the arbitrator will decide (by documents only or with a hearing at the
arbitrator’s discretion) any pre-hearing motions which are similar to motions to
dismiss for failure to state a claim or motions for summary adjudication.  The
arbitrator shall resolve all disputes in accordance with the substantive law of
Minnesota and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award.  The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take

 

10

--------------------------------------------------------------------------------


such other action as the arbitrator deems necessary to the same extent a judge
could pursuant to the Federal Rules of Civil Procedure, the Minnesota Rules of
Civil Procedure or other applicable law.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction.  The institution
and maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

 

                (e)           Discovery.  In any arbitration proceeding
discovery will be permitted in accordance with the Rules.  All discovery shall
be expressly limited to matters directly relevant to the dispute being
arbitrated and must be completed no later than 20 days before the hearing date
and within 180 days of the filing of the dispute with the AAA.  Any requests for
an extension of the discovery periods, or any discovery disputes, will be
subject to final determination by the arbitrator upon a showing that the request
for discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.

 

                (f)            Class Proceedings and Consolidations.  The
resolution of any dispute arising pursuant to the terms of this Agreement shall
be determined by a separate arbitration proceeding and such dispute shall not be
consolidated with other disputes or included in any class proceeding.

 

                (g)           Payment Of Arbitration Costs And Fees.  The
arbitrator shall award all costs and expenses of the arbitration proceeding.


 

                (h)           Miscellaneous.  To the maximum extent practicable,
the AAA, the arbitrators and the parties shall take all action required to
conclude any arbitration proceeding within 180 days of the filing of the dispute
with the AAA.  No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation.  If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

DATALINK CORPORATION

 

  NATIONAL ASSOCIATION

 

 

 

By:  /s/ Daniel J. Kinsella

 

By:  /s/ Richard J. Hancock

Daniel J. Kinsella, Chief Financial Officer

 

Richard J. Hancock, Vice President

 

 

11

--------------------------------------------------------------------------------